DETAILED ACTION
Examination of Reissue Application
The present application, filed on September 4, 2020, is for a reissue examination for United States Patent Number US 10,445,018 B2, which was issued to Yamaguchi et al. (hereinafter “the ‘018 Patent”).

Receipt Acknowledgement
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 17/012,714, including the fee set forth in 37 CFR § 1.17(e), was filed in this reissue application.  This request is acceptable and an RCE has been established.
Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR § 1.114.
Receipt is acknowledged of the Response/Amendment filed on April 26, 2022.  The Response was filed after a final rejection in the Office action mailed on February 24, 2022, wherein the claims 1-21, 23-34, 36, 37, 39-50, 52, 53, 55-66, 68, and 70-81 were rejected based on prior arts of record.  However, the claim amendment in the RCE overcomes the rejection without raising any issue of new matter.
Original claims 11-4, 6-14, and 17-20 have been amended; no original claim has been canceled; and claims 21-82 have been newly added, but the new claims 22, 35, 38, 51, 54, 67, 69, and 82 have been canceled since the instant reissue application was filed on September 4, 2020.  Currently, the claims 1-21, 23-34, 36, 37, 39-50, 52, 53, 55-66, 68, and 70-81 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claim 1 recites “a first interface configured to be connected to a host in accordance with PCIe/NVMe standard” and “a plurality of second interfaces configured to be connected to a plurality of SSDs, respectively, in accordance with the PCIe/NVMe standard,” and the claims 21, 37, and 53 recite “a first interface configured to be connected to a host” and “a plurality of second interfaces configured to be connected to the plurality of SSDs”.  These limitations use the word “interface,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “interface” is not modified by a functional language, and is modified by a sufficient structure, i.e., being connected to a host.  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The claim 1 recites “the controller being configured to make the host recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 2-7 and 10).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “make the host recognize the plurality of SSDs as a single storage device” recited in the claim 1 and further modified by other various functional languages recited in the dependent claims 2-7 and 10 of the claim 1 by the transition word “configured to”.
Although the generic placeholder “controller” is modified by said various functional languages recited in those claims 1-7 and 10, those modifications are not sufficient to entirely perform the recited functions because the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “controller” in Fig. 2 and at col. 4, lines 27-52.
The claim 21 recites “the controller configured to allow the host to recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 22-31 and 34).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “allow the host to recognize the plurality of SSDs as a single storage device” recited in the claim 21 and further modified by other various functional languages recited in the dependent claims 22-31 and 34 of the claim 21 by the transition word “configured to”.
However, the term “controller” is modified by a sufficient structure, i.e., including a first interface, a plurality of second interfaces, an NVMe register, memory, and a CPU (See the claims 21, 29, and 36).  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The claims 29, 45, and 61 recite “an NVMe register configured to store a door bell”.  This limitation uses the word “register,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “register” is modified by a sufficient structure, i.e., NVMe [standard].  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112(f), and so it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The claim 37 recites “a circuit configured to allow the host to recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 39, 41-47, and 50).  These claim limitations use the word “circuit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “circuit” is modified by functional language “allow the host to recognize the plurality of SSDs as a single storage device” recited in the claim 37 and further modified by other various functional languages recited in the dependent claims 39, 41-47, and 50 of the claim 37 by the transition word “configured to”.  Furthermore, the generic placeholder “circuit” is modified by a structure “central processing unit (CPU)” recited in the claim 52.
However, those modifications are not sufficient to entirely perform the recited functions because the structure “central processing unit (CPU)” modifying the subject matter “circuit” is not to be a sufficient structure for performing the claimed functions.  In other words, the generic hardware “central processing unit (CPU)” should be programmed by an algorithm for performing the various functions foregoing.  After then, the CPU with the algorithm disclosed in the specification ‘018 Patent ultimately becomes a sufficient structure for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “circuit” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.
The claim 53 recites “a central processing unit (CPU) configured to execute the computer program”.  This limitation uses the word “central processing unit (CPU),” which is not a generic placeholder (i.e., structural term having its specific structural meaning), and the claim 53 and its dependent claims 55, 57-63, 66 are limiting the computer program configured to cause a computer to perform various functions.  However, the structure “central processing unit (CPU)” is a generic hardware; thus, the CPU should be programmed by an algorithm disclosed in the specification ‘018 Patent for performing the computer program in order to ultimately become a sufficient structure for performing the claimed computer program.
Accordingly, these claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “central processing unit (CPU)” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.

Examiner’s Amendment
The RCE proposes amendment to the claims 1, 6-9, 11, and 16-19 that do not comply with 37 CFR § 1.173(d)(1), which sets forth the manner of making claims amendment in reissue applications.  The reissue applicant’s representative authorized Examiner to correctly amend the claims 1, 6-9, 11, and 16-19 of the instant reissue application pursuant to 37 CFR § 1.173(d)(1).
This authorization for an Examiner’s amendment was given in a telephonic interview with Mr. Surinder Sachar (Reg. No. 34,423) on May 24, 2022.
The Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the reissue applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIM
In Claim 1:
Substitute “
In Claim 6:
Substitute “
In Claim 7:
Substitute “
Substitute “
In Claims 8 and 9:
Substitute “
In Claim 11:
Substitute “
In Claim 16:
Substitute “
In Claim 17:
Substitute “
In Claim 18 and 19:
Substitute “

Examiner’s Statement of Reasons for Allowance
Claims 1-21, 23-34, 36, 37, 39-50, 52, 53, 55-66, 68, and 70-81 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With respect to claims 1-10, the claim limitations of the claim 1 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the controller being configured to make the host recognize the plurality of SSDs as a single storage device by: obtaining a command issued by the host, the command designating a logical address range and designating access target data on a logical-block-address (LBA) basis; on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the command, and distributing the command to the determined one of the plurality of SSDs.
The claims 2-10 are dependent claims of the claim 1.
With respect to claims 11-20, the claim limitations of the claim 11 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that making, by a controller outside of the plurality of SSDs, a host recognize the plurality of SSDs as a single storage device by: obtaining a command issued by the host that conforms to the PCIe/NVMe standard, the command designating a logical address range and designating access target data on a logical-block-address (LBA) basis; on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the command, and distributing the command to the determined one of the plurality of SSDs; and 5Application No. 17/012,714allowing the host to recognize the plurality of SSDs as the single storage device.
The claims 12-20 are dependent claims of the claim 11.
With respect to claims 21, 23-34, and 36, the claim limitations of the claim 21 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the controller is configured to allow the host to recognize the plurality of SSDs as a single storage device by: obtaining a first NVMe command issued by the host, the first NVMe command indicating a logical address range; on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the first NVMe command; and issuing a second NVMe command that is based on the first NVMe command to the determined one of the plurality of SSDs, the second NVMe command designating the access target data on the LBA basis.
The claims 23-34 and 36 are dependent claims of the claim 21.
With respect to claims 37, 39-50, and 52, the claim limitations of the claim 37 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a circuit configured to allow the host to recognize the plurality of SSDs as a single storage device by: obtaining a first NVMe command issued by the host, the first NVMe command indicating a logical address range and designating access target data on a logical-block- address (LBA) basis, on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the first NVMe command, and issuing a second NVMe command that is based on the first NVMe command to the determined one of the plurality of SSDs, the second NVMe command designating the access target data on the LBA basis.
The claims 23-34 and 36 are dependent claims of the claim 21. 
With respect to claims 53 and 55-66, the claim limitations of the claim 53 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the computer program being configured to cause the computer to allow the host to recognize the plurality of SSDs as a single storage device by: obtaining a first NVMe command issued by the host, the first NVMe command indicating a logical address range and designating access target data on a logical-block- address (LBA) basis; on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the first NVMe command, and issuing a second NVMe command that is based on the first NVMe command to the determined one of the plurality of SSDs, the second NVMe command designating the access target data on the LBA basis.
The claims 55-66 are dependent claims of the claim 53. 
With respect to claims 68 and 70-81, the claim limitations of the claim 68 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that making, by a controller outside of the plurality of SSDs, a host configured to issue Non-Volatile Memory Express (NVMe) commands that are commands based on NVMe standard recognize the plurality of SSDs as a single storage device by: obtaining a first NVMe command issued by the host, the first NVMe command indicating a logical address range and designating access target data on a logical-block-address (LBA) basis, on the basis of the logical address range, determining which one of the plurality of SSDs performs a process corresponding to the first NVMe command, and issuing a second NVMe command that is based on the first NVMe command to the determined one of the plurality of SSDs, the second NVMe command designating the access target data on the LBA basis.
The claims 70-81 are dependent claims of the claim 68.
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992